Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portion of the movable disk [that] is accessible to a user” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (See 112(a) rejection for more on this.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5—6, and 10 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 recites “the first lever is having a first guiding path” in lines 4—5 of the claim, which should be “the first lever 
Claim 1 recites “the first guiding pin engages with and move within the first guiding path” in lines 7—8 of the claim, which should be “the first guiding pin engages with and moves within the first guiding path” (note addition of an s in “moves”; bolded for emphasis).
Claim 1 recites “the second guiding pin engages with and move within the second guiding path” in lines 9—10 of the claim, which should be “the second guiding pin engages with and moves within the second guiding path” (note addition of an s in “moves”; bolded for emphasis).
Claim 5 recites “a motor-operated” in lines 1—2 of the claim, which should state “
Claim 6 recites “the first guide pin” in lines 2 and 4 of the claim, which should state “the first guiding pin” in both instances to have proper antecedent basis.
Claim 6 recites “the air flow” in lines 3 and 7 of the claim, which should state “the airflow” (space between “air” and “flow” removed) in both instances to have proper antecedent basis.
Claim 6 recites “the second guide pin” in line 5 of the claim, which should state “the second guiding pin” to have proper antecedent basis.
Claim 10 recites “an first male portion” in lines 1—2 of the claim, which should state “a first male portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites a “portion of the movable disk [that] is accessible to a user”. The examiner does not see a portion which is accessible to a user in the drawings or specification aside from statements that a portion is accessible in claim 2 and para. 0035 of the instant application (para. 0042 of the PGPUB). The movable disk 175 is placed within a housing 100 as can be seen in fig. 2. The moveable disk 175 is not numbered, but is beneath the second gear 170 as can be seen in fig. 1. The shown housing 100 has 3 openings visible, however, a person of ordinary skill would understand fig. 2 to exclude other components, particularly components that attach the disclosed airvent assembly 500 to the vehicle. A person of ordinary skill would not understand that the 3 openings shown are actually openings when the airvent assembly is installed. Further, the moveable disk 175 does not appear directly accessible to a user even if all the openings shown in fig. 3 are present. The movable disk 175 is beneath the second gear 170 and is not accessible from above in fig. 2. See the annotated figures below showing that the moveable disk is the concave up curved part beneath the gear and does not include the circular part above the concave up part. Through the opening on the left, the movable disk 175 is deep inside the housing 100 and blocked by the first lever 110. The movable disk 175 is also not accessible through the bottom opening as it is blocked by the second lever 120. Thus, the specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 2.

    PNG
    media_image1.png
    389
    559
    media_image1.png
    Greyscale

Figure 1 of the instant application, zoomed and annotated to show that 170 includes the circular part and that 175 is beneath 170 and does not include the circular part.
 
    PNG
    media_image2.png
    634
    879
    media_image2.png
    Greyscale

Figure 3 of the instant application, zoomed to show that 170 includes the circular part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3—7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US6209404B1, published on 2001-04-03).
Regarding claim 1, Le discloses:
An airvent assembly (Le, fig. 1: apparatus 10) for a vehicle interior, the airvent assembly comprising:
a vane (Le, fig. 1: second plenum door 110) to change the direction of an airflow into the vehicle interior and a first flap (Le, fig. 1: first plenum door 100) to at least partially prevent the airflow into the vehicle interior, a first lever (Le, fig. 1: second planar link 90) connected to the vane and a second lever (Le, fig. 1: first planar link 80) connected to the first flap, the first lever is having a first guiding path (Le, fig. 1: second slot 94) and the second lever having a second guiding path (Le, fig. 1: first slot 84); and
wherein a movable disk (Le, fig. 1: drive link 60) is configured with a first guiding pin (Le, fig. 1: engagement pin 62) and a second guiding pin (Le, fig. 1: lock pin 66), such that upon actuation of the movable disk, the first guiding pin engages with and move within the first guiding path of the first lever to move the vane to change the direction of the airflow into the vehicle interior (Le, fig. 5: See engagement of engagement pin 62 with second slot 94) or the second guiding pin engages with and move within the second guiding path of the second lever to move the first flap to at least partially prevent the airflow into the vehicle interior (The immediately previous bolded limitation does not need to be met due to the “or” clause.).
Regarding claim 3, Le discloses:
The airvent assembly as claimed in claim 1, wherein an operating member (Le, fig. 2, input member 15) is connected to the movable disk (via input gear 20; see Le, fig. 2 and Le, col. 3, lines 41—43: “As shown in FIGS. 2-7, a manually rotatable input member 15, or knob, rotates with the input gear 20 in a directly proportional positional relationship.”), such that actuation of the operating member enables an engagement of the first guiding pin or the second guiding pin of the movable disk with the first guiding path or the second guiding path of the first lever or the second lever thereof for moving the vane or the first flap (Le, fig. 5 shows engagement pin 62 corresponding to the first guiding pin engaging with the second slot 94 corresponding to the first guiding path; Le, fig. 4 shows engagement pin 62 corresponding to the first guiding pin engaging with the first slot 84 corresponding to the second guiding path).
Regarding claim 4, Le discloses:
The airvent assembly as claimed in claim 3, wherein a spur gear drive having a first gear (Le, fig. 1: input gear 20) is arranged in or on the operating member (Le, col. 3, lines 41—43: “As shown in FIGS. 2-7, a manually rotatable input member 15, or knob, rotates with the input gear 20 in a directly proportional positional relationship”, interpreted as “arranged on”) and a second gear (Le, fig. 1: output gear 40) arranged in or on the movable disk such that actuation of the operating member enables a rotational motion of the movable disk to move the vane or the first flap (Le, col. 2, lines 53—58: “Rotation of the input gear 20 in a first direction 21 (FIG. 2) about the axis 29 of the input gear 20 allows the toothed portions 22, 24 of the input gear 20 to engage the teeth 42, 43 of the output gear 40 and impart rotation to the output gear 40 in an opposite second direction 41 (FIG. 2) about the axis 49 of the output gear 40”).
Regarding claim 5, Le discloses:
The airvent assembly as claimed in claim 3, wherein the operating member is a motor- operated or manually operated (Le, col. 3, lines 41—42: “manually rotatable input member 15”).
Regarding claim 6, Le discloses:
The airvent assembly as claimed in claim 3, wherein upon actuating the operating member,
the first guide pin (Le, fig. 1: engagement pin 62) engages with and move within (see engagement and movement in from Le, fig. 4 to fig. 5 to fig. 6 to fig. 7) the first guiding path (Le, fig. 1: second slot 94) of the first lever (Le, fig. 1: second planar link 90) to rotate the vane around a first rotational axis to change the direction of the air flow into the vehicle interior (see engagement and movement in from Le, fig. 4 to fig. 5 to fig. 6 to fig. 7) or
upon further actuation of the operating member, the first guide pin disengages from the first guiding path of the first lever and the second guide pin engages with and move within the second guiding path of the second lever to rotate the first flap around a second rotating axis to at least partially prevent the air flow into the vehicle interior (The immediately previous bolded limitation does not need to be met due to the “or” clause.).
Regarding claim 7, Le discloses:
The airvent assembly as claimed in claim 3, wherein the first lever (Le, fig. 1: second planar link 90) and the second lever (Le, fig. 1: first planar link 80) has a pair of first arc profiles (second arcuate surface 92 has two profiles) and a pair of second arc profiles (Le, fig. 1: first arcuate surface 82 has two profiles) respectively abutting to a circular or a semi-circular profile of the movable disk (see abutment in Le, fig. 2, for example) which ensures smooth motion of both the first lever and the second lever upon actuation of the operating member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20120002664A, published on 2012-01-09) in view of Stark (US20190193526A1, published on 2019-06-27) and McLarty (US3701311A, published on 1972-10-31).
Regarding claim 1, Cho discloses:
An airvent assembly (Cho, fig. 3) for a vehicle interior, the airvent assembly comprising:
a vane (Cho, fig. 5: any of the wings 8) to change the direction of an airflow into the vehicle interior and a first flap (Cho, fig. 5: damper 18) to at least partially prevent the airflow into the vehicle interior, a second lever (Cho, fig. 5: connection link member 40) connected to the first flap (see connection from 40 to 60 to 18), the second lever having a second guiding path (Cho, fig. 5: adjustment groove 54); and
wherein a movable actuator (Cho, fig. 2: wing knob 6; italicized to highlight difference with the movable disk of the instant application) is configured with (“is configured with” is interpreted as broader than “comprising” such that the movable disk itself does not need to have the recited features but the recited features need to be present and interact with the movable disk) a first guiding pin (Cho, fig. 3: pin member in wing 8) and a second guiding pin (Cho, fig. 5: pressing protrusion 52), such that upon actuation of the movable actuator, the second guiding pin engages with and move within the second guiding path of the second lever to move the first flap to at least partially prevent the airflow into the vehicle interior (Cho, compare figs. 7 and 8 to see movement).
Cho fails to explicitly teach:
wherein the movable actuator is a movable disk;
a first lever connected to the vane;
the first lever having a first guiding path; and
such that upon actuation of the movable disk, the first guiding pin engages with and move within the first guiding path of the first lever to move the vane to change the direction of the airflow into the vehicle interior or the second guiding pin engages with and move within the second guiding path of the second lever to move the first flap to at least partially prevent the airflow into the vehicle interior.
McLarty (in the field of vehicle ventilation) teaches:
wherein the movable actuator is a movable disk (McLarty fig. 3: control wheel 4).
The primary reference can be modified to meet this/these limitation(s) as follows:
Make the wing knob 6 of Cho shaped like part of a disk like in McLarty’s control wheel 4.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve grip by increasing the surface area to grab (the curved surface will have more surface area than the flat surface of Cho) and adding ridges.
Stark (in the field of vehicle ventilation) teaches:
a first lever (Stark, fig. 4a magnified area: members 82b) connected to the vane (Stark, fig. 4a: see connection to second transverse air flow module 27);
the first lever having a first guiding path (Stark, fig. 4a magnified area: channel or groove 35b),
such that upon actuation of the movable disk, the first guiding pin engages with and move within the first guiding path of the first lever to move the vane to change the direction of the airflow into the vehicle interior (As modified, when Cho’s wing knob 6 is actuated, the pin member of the wing 8 in Cho fig. 3 moves within the channel or groove 35b of Stark of the members 82b of Stark. Also, the immediately previous bolded limitation does not need to be met due to the “or” clause of the claim as written because the other or-ed limitation was met.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Use fork-like members 82b from Stark to move the center wing 8. (Also: Likely no modification for this is necessary as Cho probably used the same mechanism but failed to illustrate it.)
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Adjust the direction of the air flow.
Regarding claim 2, the combined teachings teach:
The airvent assembly as claimed in claim 1, wherein a portion of the movable disk is accessible to a user to actuate the movement of the vane or the first flap (The movable disk of Cho in view of the others is an externally accessible actuator so this is satisfied).
Claim(s) 8—9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20120002664A, published on 2012-01-09) in view of Stark (US20190193526A1, published on 2019-06-27) and McLarty (US3701311A, published on 1972-10-31) as applied to claim 1, and further in view of Lee (US20180170153A1, published on 2018-06-21)
Regarding claim 8, the combined teachings teach:
The airvent assembly as claimed in claim 1.
The combined teachings fail to explicitly teach:
wherein the airvent assembly comprises a second flap arranged adjacent to the first flap.
Lee (in the field of vehicle ventilation) teaches:
wherein the airvent assembly comprises a second flap (Lee, fig. 8: second damper 162) arranged adjacent to the first flap (Lee, fig. 8: first damper 161).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Remove Cho’s damper 18. Add Lee’s first damper 161, second damper 162, slider 140, stopper 134, and guide pins 132. Connect Cho’s damper rod 60 to the slider 140 such that when the damper rod moves back, the slider 140 also moves back.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
More fully open the damper to have higher flow rates as the damper of Cho does not open as much as that of Lee (compare Cho fig. 5 to Lee fig. 8).
Regarding claim 9, the combined teachings teach:
The airvent assembly as claimed in claim 8, wherein an edge portion of the first flap and an edge portion of the second flap are configured with a first flap gear (Lee, fig. 8: left damper gear 150) and a second flap gear (Lee, fig. 8: right damper gear 150) respectively, the flap gears are connected to each other for rotating the first flap and the second flap in an opposite direction (Lee, fig. 8: see that the rotation arrows are in opposite directions) to at least partially prevent the airflow (A person of ordinary skill would understand from Lee, fig. 8 that the dampers can be placed into a position to partially prevent airflow) and also to configure a shut-off position to completely prevent the airflow into the vehicle interior (Lee, fig. 8 shows that the dampers can be put into a shut-off position. Also see Lee, para. 0056: “the first and second dampers 161 and 162, angularly rotate in the closing direction to block an air flow passage of the air duct 100, thereby easily blocking air discharged to the interior through the air duct”.).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US6209404B1, published on 2001-04-03) in view of Lee (US20180170153A1, published on 2018-06-21).
Regarding claim 10, Le discloses:
The airvent assembly as claimed in claim 1.
Le fails to explicitly teach:
wherein the first lever has a first male portion which is releasably lockable with a first female portion of the vane and the second lever has a second male portion which is releasably lockable with a second female portion of the first flap.
Lee (in the field of vehicle ventilation) teaches:
wherein the first lever has a first male portion (Lee, fig. 4, see end of output gears 230) which is releasably lockable (While not stated explicitly by Lee, the structure shown is known in the art to work by an interference fit, which is releasably lockable.) with a first female portion (Lee, fig. 4, rotation shaft 302) of the vane and the second lever has a second male portion which is releasably lockable with a second female portion of the first flap (Lee, fig. 4 discloses a second identical set of output gears 230 for the second set of rotation shafts 302 and dampers 300).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the second shaft 112 of Le with an opening compatible with the rotation shaft 302 of Lee. Replace the second opening 96 of Le with a male end compatible with the end of the output gears 230 of Lee. Replace the first shaft 102 of Le with an opening compatible with the rotation shaft 302 of Lee. Replace the first opening 86 of Le with a male end compatible with the end of the output gears 230 of Lee.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease assembly and disassembly, as presumably the first/second openings of Le are permanently attached to the first/second shafts of Le and that requires additional steps when assembling and makes repair more difficult.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4312381A teaches a slot mechanism similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762